     Case 1:21-cv-02297-PGG-SDA Document 32 Filed 09/13/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                       9/13/2021
Young Sook Cho,

                              Plaintiff,
                                                           1:21-cv-02297 (PGG) (SDA)
                  -against-
                                                           RULE 502(d) ORDER
Eun Sook Chu,

                              Defendant.


STEWART D. AARON, UNITED STATES MAGISTRATE JUDGE:

      It is hereby ORDERED as follows:

      1. The production of privileged or work-product protected documents, electronically

         stored information (“ESI”) or other information, whether inadvertent or otherwise, is

         not a waiver of the privilege or protection from discovery in this case or in any other

         federal or state proceeding. This Order shall be interpreted to provide the maximum

         protection allowed by Federal Rule of Evidence 502(d).

      2. Nothing contained herein is intended to or shall serve to limit a party’s right to

         conduct a review of documents, ESI or other information (including metadata) for

         relevance, responsiveness and/or segregation of privileged and/or protected

         information before production.

SO ORDERED.

DATED:        New York, New York
              September 13, 2021

                                                  ______________________________
                                                  STEWART D. AARON
                                                  United States Magistrate Judge
